Title: To Thomas Jefferson from Jonathan Boucher Carr, 7 April 1826
From: Carr, Jonathan Boucher
To: Jefferson, Thomas


Dear Sir
April 7th 1826—
Your Note of yesterday has been handed me by the Boy—From a conversation will Genl Cocke on Tuesday, I expect I am apprised of the nature of the subjects on which you wish to see me, & as far as they relate to matters within my Functions as the Atty for the County,  feel every disposition to do any thing within the limits of my authority as such, to support & punish any state of Things inimical to the welfare of the University—I will ere long, perhaps in the course of next week, with pleasure ride up to Monticello to see you, but as the Grand-Jury for the County Court, will not convene till the June Term, no opportunity will offer to do any thing on the subject, in which the instrumentability of that Body will be necessary, before that Time. From Mr Garrett too, I have learned that a fruitful source of some of the irregular practices of the students, is to be traced to a Practice in to which the Court has fallen on some occasions, evidently founded on a wrong construction of the law on the subject of Merchants & ordinary Licenses, & which I have always corrected when the application has come to my knowledge, & to which subject generally I shall call the attention of the Court at our May  Term, when such Licenses are annually to be renewed—with the sincerest Respect I am Dr Sir yrsJon B. Carr